LECHE, J.
In the above matter, which could be more properly styled “Tutorship of the minors Chapman,” the undertutor appeals from two judgments, one, which appoints and confirms the surviving mother, of the minors as their tutrix and the other which adjudicates the share of the minors in the community property, to their mother and tutrix. The appealing under-tutor approvéd the deliberations of the family meeting, the account of the tutrix and made no objection whatever in the trial court, to any part or portion of the proceedings which appear in the record. He • justifies his action in appealing on the ground that he is illiterate and that his approval to the proceedings was given without a proper understanding thereof. He pleads irregularities and defects in the proceedings and prays that this court annul and set them aside.
Appellant has evidently mistaken his remedy. ' There was no constestatio litis in the lower court and we are virtually asked to exercise original jurisdiction in this matter. Non constat but that the District Court would grant that relief, if the issue was properly presented to it.
The appeal is dismissed at the cost of appellant.